Citation Nr: 1315372	
Decision Date: 05/09/13    Archive Date: 05/15/13

DOCKET NO.  05-30 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a higher initial rating for gastroesophageal reflux disease (GERD), evaluated as 10 percent disabling effective September 1, 2004, and as 30 percent disabling, effective August 22, 2008.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Bordewyk, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1982 to August 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which, in pertinent part, granted service connection for GERD and assigned an initial rating.  

The Veteran provided testimony during a videoconference hearing before the undersigned in July 2007.  A transcript is of record.  

The claim was remanded by the Board in February 2008, July 2010, March 2012, and September 2012.  

In a January 2013 rating decision, an increased rating of 30 percent was granted, effective August 22, 2008.  


FINDING OF FACT

In a March 2013 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal with regard to the issue of entitlement to a higher initial rating for GERD.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal regarding entitlement to a higher initial rating for GERD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

In a January 2013 statement, the Veteran stated that he would like to withdraw his appeal for entitlement to a higher initial rating for GERD.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the claimant or by his or her authorized representative.  38 C.F.R. § 20.204.  

The appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  As such, the Board does not have jurisdiction to review his claim and the appeal for service connection for residuals of a bruised left patella is dismissed.


ORDER

The claim for entitlement to a higher initial rating for GERD is dismissed.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


